Examiner’s Statement of Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The Sequence Listing filed 07 February 2022 has been accepted.  The Amendment filed 07 February 2022 overcomes the rejections under 35 USC 112(a) and 112(b).  The closest prior art of record is Xu et al. (Plant Molecular Biology, 87:81-98, 2015), Verhaest et al. (New Phytologist, 174: 90-100, 2007) and Hall et al. (US Publication 2011/0201059).
Xu et al. describe fructan 1-exohydrolases Ht1-FEH I and Ht1-FEH II from Helianthus tuberosus which are highly similar to the 1-FEH  I and 1-FEH II sequences from chicory.  The H. tuberosus 1-FEH enzymes are resistant to inhibition of 1-kestose hydrolysis by 10 or 100 mM sucrose but neither of the H. tuberosus enzymes contains the region LSGSAT.
Verhaest et al. describe the inhibitory action of sucrose on the ability of chicory 1-FEH IIa to hydrolyze 1-kestose.  Results are described for wild-type and W82L and S101L mutants of chicory 1-FEH IIa.  The W82L mutant has the region LSGSAT and the YTG sequence YTGS.  As shown in Table 3, the ability of the W82L mutant of 1-FEH IIa to hydrolyze 1-kestose was not inhibited by 10 mM sucrose.
Neither Xu et al. or Verhaest et al. describes a sugar solution derived from sugarcane or sugar beet or use of a polypeptide having dextranase or amylase activity.
Hall et al. describe processes for converting plant carbohydrates to sugars.  The carbohydrates in plants such as sugarcane or sugar beet can be converted to sugars through the action of enzymes such as dextranases and amylases.
None of the prior art of record describes an enzyme having kestose hydrolase activity and having SEQ ID NO: 5.  Verhaest et al. describe an enzyme having kestose hydrolase activity .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
	Claims 1-10, 15-18 and 20 have been cancelled.  Claims 11-14, 19, 21 and 22 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD C EKSTROM whose telephone number is (313)446-4882. The examiner can normally be reached M-F 8am-6pm EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Mondesi can be reached on 571-272-0956. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RICHARD C EKSTROM/Primary Examiner, Art Unit 1652